 A. Barton Hepburn Hospital and New York StateNurses Association. Case 3-CA-6200September 13, 1978DECISION AND ORDERBY MEMBERS PENEIAI.O, MURPHY, AND TRUESDALEF.On October 11, 1977, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supporting briefs,and Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found, and weagree, that the head nurses and assistant head nursesat Respondent's hospital are supervisors within themeaning of the Act.2Consequently, we are also inagreement with the Administrative Law Judge's con-clusion that Respondent did not violate Section8(a)(5) by refusing to bargain with the Charging Partyabout the wages, hours, and other terms and condi-tions of employment of the head nurses and assistanthead nurses.The Administrative Law Judge further found thatthe in-service education assistant, with respect towhom Respondent also refused to bargain, was also asupervisor or, in the alternative, was a managerialemployee. He therefore found no violation by Re-spondent's refusal to bargain about the in-serviceeducation assistant. We disagree.As discussed by the Administrative Law Judge, thein-service education assistant functions primarily as ateacher and program planner who does not have di-rect patient-care responsibilities. She participates inthe nursing employee orientation program; teaches a2-week nurses aide program, usually given three timesa year; administers and grades tests in the nurses aideI The General Counsel and Charging Party have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative Law Judge's resolutionswith respect to credibility unless the clear preponderance of all of the rel-evant evidence convinces us that the resolutions are incorrect. Standard DnrWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951).We have carefully examined the record and find no basis for reversing hisfindings.In agreeing with the Administrative Law Judge's conclusions that thehead nurses are supervisors, we do not rely upon his finding that they in-dependently authorize overtime.program; arranges classes for nursing personnelwhich are taught by doctors: and teaches orderliesand dietary personnel. She is paid a higher salarythan other nursing personnel but has no employeeswho work under her supervision and does not hire ordischarge employees. She does at times confer withthe personnel director prior to the hiring of a nursesaide.Based upon the fact that she is sometimes con-sulted concerning the employment of nurses aides,the Administrative Law Judge concluded that the in-service education assistant "possesses and exercisesthe authority effectively to recommend the hire of ap-plicants for jobs as nurses aides" and, as stated, foundher to be a supervisor. We do not believe that the in-service education assistant possesses any of the indi-cia of supervisory authority, including the sole char-acteristic of such authority found by the Administra-tive Law Judge. Certain contradictory testimony ofthe in-service education assistant on cross-examina-tion by Respondent's counsel demonstrates the nebu-lous basis for the finding that she is a supervisor. Atone point in her testimony, she indicated as follows:Q. As a matter of fact, isn't it true that whenthe Nurses' Aides are actually considered forhire, that Mr. Misorek [the personnel director]would contact you and ask you for your specificrecommendation?A. Yes. He also asks me how well they areperforming doing nursing procedures.Q. Isn't it true that he ordinarily followedyour recommendation?A. Well, do you mean, just say specifically,should we hire so and so?Q. No. I mean, give a lot of weight to the rec-ommendation in terms of who was hired?A. Yes. [Emphasis supplied.]1Notwithstanding the above testimony and affidavit.however, the following colloquy occurred immedi-ately after the testimony noted above.JUDGE ROSENBERG: Have you ever been askedby him [the personnel director] whether a par-ticular Nurses' Aide was qualified, and you said"No", and she was not hired?THE WITNESS: No, that's not it.JUDGE ROSENBERG: Was there ever an occa-sion when he asked whether a Nurses' Aide wasqualified, and you said "Yes", and she was nothired?I In a portion of her affidavit given dunng the course of the investigation.the in-service education assistant also stated: "The personnel director hascalled me on many occasions concerning the hiring of one of my studentsHe usually asks me if I would recommend hinng the person. I think m5recommendation would be given a lot of weight, since I am the person whowould best know about their past performance "238 NLRB No. 10A. BARTON HEPBURN HOSPITAL DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE WITNESS: Well, usually what Mr. Misorekwould do, we have a class of ten, and he wouldtake, supposing there were three people thatwanted the day shift, and he wouldpickfrom oneof these three, but he usually, picked the one hewanted. You know, he would ask me if they wereall good.JUDGE ROSENBERG: Could you have said"Tom, I think you should hire this one of thethree", and he said "Okay, I'll respect your judg-ment."?THE WITNESS: Probably, but it never hap-pened. It just didn't happen. [Emphasis sup-plied.]Other testimony indicated that the list prepared bythe in-service education assistant for the personnel di-rector of those who did well in the nurses aide courseomits very few people who take the course.As noted, we disagree with the conclusion that therecord supports a finding that the in-service educationassistant effectively recommends the hiring of appli-cants for nurses aide positions. Notwithstanding heraffidavit statement, on which the Administrative LawJudge relied heavily, that she thought her recommen-dation on the nurses aides would be given a lot ofweight, the in-service education assistant also testifiedthat the personnel director usually picked the personhe wanted. There is no specific evidence that her rec-ommendations were, in fact, followed. In light of theabove, we conclude that it has not been shown thatthe in-service education assistant is a supervisorwithin the meaning of the Act.4We further find that even if the in-service educa-tion assistant could be said to be a supervisor by vir-tue of having effectively recommended the hiring ofnurses aides, she would nevertheless be included inthe unit of registered nurses herein. She is clearly aprofessional employee. It is equally clear that her du-ties with respect to the hiring of nurses aides, who arenot in the unit in which the in-service educationassistant would be placed, consume a very minor por-tion of her time, amounting to less than 50 percent ofher work duties. The Board has stated that "we shallexclude ... only those ... [professionals] who super-vise other employees in the unit or who spend morethan 50 percent of their time supervising nonunit em-ployees."5As the in-service education assistant meetsneither criterion, she is not a supervisor under theAct.As noted above, the Administrative Law Judgealso found the in-service education assistant to be, inthe alternative, a managerial employee. We disagree.4 See St. Mary's Hospital, 220 NLRB 496, 498 (1975).New York University, 205 NLRB 4, 8 (1973); Adelphi University. 195NLRB 639, 643 644 11972).She neither formulates nor effectuates managementpolicies nor exercises sufficient independent discretionof a managerial nature in the performance of her job.6For example, in the formulation of training courses, afactor relied on by the Administrative Law Judge tofind her a managerial employee, the use of indepen-dent judgment is simply not present. The record re-veals that she consults with the department heads inthe preparation of the courses, "because they knowwhat is needed in their area, so they usually tell me,and then we work out a program." Thus, the recordreveals that the in-service education assistant is ateacher rather than someone who formulates and im-plements the management decisions of Respondent.While the in-service education assistant exercises in-dependent judgment in her capacity as a registerednurse, i.e., a professional employee, this cannot ofcourse be equated with the discretion bestowed uponand exercised by a managerial employee. To so findwould necessitate the conclusion that all professionalsare managerial employees, a conclusion which isquite obviously incorrect. We therefore find, contraryto the Administrative Law Judge, that the in-serviceeducation assistant is not a managerial employee.7Consequently, we find that Respondent violated Sec-tion 8(a)(5) of the Act, as alleged, by refusing to bar-gain about her wages, hours, and other terms andconditions of employment.Accordingly, we shall order Respondent to ceaseand desist from refusing to bargain about the wages,hours, and other terms and conditions of employmentof the in-service education assistant, and to take cer-tain affirmative action which we find necessary to ef-fectuate the purposes of the Act.CONCLUSIONS OF LAW1. The Respondent, A. Barton Hepburn Hospital,is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Charging Party, New York State NursesAssociation, is a labor organization within the mean-ing of Section 2(5) of the Act.3. At all times material herein, the Charging Partyhas been the exclusive representative of a unit of em-ployees certified by the New York State Labor Rela-tions Board and including every full-time or part-time6 Lockheed-California Company, a Division of Lockheed Aircraft Corpora-tion, 217 NLRB 573 (1975).7 The other factors relied upon by the Administrative Law Judge- prepa-ration of her own grading system, determining who shall pass or fail hercourses, and not having direct involvement in patient care-are not factorswhich, without more, would constitute the in-service education assistant amanagerial employee. See, e.g., St. Mary's Hospital Inc., 220 NLRB 496, 498(1975); The Trusteesof Noble Hospital, 218 NLRB 1441, 1445 (1975). Rather,these factors demonstrate her work as a professional employee.96 A. BARTON HEPBURN HOSPITALregistered professional nurse and every full-time orpart-time person lawfully authorized by permit topractice as a registered professional nurse employedby Respondent in nursing service or nursing educa-tion, except the director of nursing service, assistantdirectors of nursing, and the director of nursing edu-cation, at Respondent's hospital at 100 LafayetteStreet, Ogdensburg, New York.4. By refusing on or about June 27, 1975, andthereafter, to bargain collectively with the above-named labor organization in the unit noted aboveconcerning wages, hours, and other terms and condi-tions of employment of the head nurses and assistanthead nurses, Respondent has not engaged in unfairlabor practices.5. By refusing on or about June 27, 1975, andthereafter, to bargain collectively with the above-named labor organization in the unit noted aboveconcerning wages, hours, and working conditions ofthe in-service education assistant, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them by Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, A.Barton Hepburn Hospital, Ogdensburg, New York,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with the NewYork State Nurses Association concerning the wages,hours, and other terms and conditions of employmentof the in-service education assistant.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization concerning the wages, hours andother terms and conditions of employment of the in-service education assistant.(b) Post at its hospital in Ogdensburg. New York,copies of the attached notice marked "Appendix."8Copies of said notice. on forms provided by the Re-gional Director for Region 3, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notift the Regional Director for Region 3. inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.II IS FUiR I iER ORI)iRl) that the complaint be dis-missed insofar as it alleges Respondent violated Sec-tion 8(a)(5) and (I) of the Act by conduct not foundviolative herein.I In the event that this Order is enforced b;y a judgment of a United States(Court of Appeals, the words in the notice reading "Posted by Order of theNational Iahor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of' the NationalLahor Relations Board."APPENDIXNo TIc T EMPI ()YEESP()S7ED BY ORDER OFr TliNATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, the Na-tional Labor Relations Board has found that we vio-lated the law and has ordered us to post this notice,and we intend to carry out the Order of the Boardand abide by the following:WE WItA. NOT refuse to bargain collectivelywith the New York State Nurses Associationconcerning the wages, hours, and other termsand conditions of employment of the in-serviceeducation assistant.WE WILL NOT in any like or related mannerinterfere with or attempt to restrain or coerceemployees in the exercise of rights guaranteedthem in Section 7 of the Act.WE wi.L., upon request, bargain collectivelywith the above-named labor organization con-cerning the wages, hours, and other terms andconditions of employment of the in-service edu-cation assistant.A. BARITON HEPBURN HOSPITALDECISIONMAX ROSENBER(t. Administrative Law Judge: With allparties represented. this proceeding was heard before me in97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOgdensburg, New York, on June 14 and 15, 1976. andMarch 8 and 9, 1977, upon a complaint filed by the GeneralCounsel of the National Labor Relations Board and an an-swer interposed thereto by A. Barton Hepburn Hospital,herein called Respondent.' The sole issue raised by thepleadings relates to whether Respondent violated Section8(a)(5) of the National Labor Relations Act, as amended,by certain conduct to be detailed hereinafter. Briefs havebeen received from the General Counsel, the ChargingParty, and Respondent, which have been duly considered.Upon the basis of the entire record made in this proceed-ing, including my observation of the demeanor of the wit-nesses as they testified on the stand, I hereby make thefollowing:FINDINGS OF1 FA( ANI) CONCI.USIONS1. IHE BUSINESS OF RESPONDENTRespondent, a nonprofit hospital duly incorporated un-der the laws of the State of New York, maintains its hospi-tal facilities at 214 King Street, in the city of Ogdensburg,State of New York, where, at all times material herein, it isengaged in the business of providing and performing hospi-tal and health-related services. During the annual periodmaterial to this proceeding, Respondent received gross rev-enues in excess of $250,000 in the conduct of its businessoperations. In the same period, it received goods valued inexcess of $2,000 transported to its place of business in inter-state commerce directly from States of the United Statesother than the State of New York. The complaint alleges,the answer admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Section2(6), (7), and (14) of the Act.II. 'tHE LABOR ORGANIZATION INVOLVEDNew York State Nurses Association, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.111. THE Ai.1.EGEI) UNFAIR I.ABOR PRAC'IICESThe General Counsel contends that Respondent violatedSection 8(a)(5) of the Act when, on June 27, 1975, it refusedto bargain collectively with the Union as the exclusive rep-resentative for a unit of all full-time and part-time regis-tered professional nurses and all full-time and part-timepersons lawfully authorized to practice as registered nursesemployed by Respondent at its hospital in nursing serviceor nursing education, including head nurses, assistant headnurses,2and the in-service education assistant, but exclud-ing the director of nursing, assistant directors of nursing,the director of nursing education, guards, and all supervi-I The complaint, which issued on April 12. 1976, is based on a chargewhich was filed and served on August 27, 1975.2 The complaint originally alleged that Respondent unlawfully shirked itsduty to bargain with the Union regarding the assistant head nurses duringthe period from June 27 to November 1975. At the hearing, I granted theGeneral Counsel's motion to amend his pleadings by adding the allegationthat, since April 9, 1976, Respondent once more declined to recognize thatlabor organization as the representative of the assistant head nurses.sors as defined in the Act. Essentially, the General Counselmaintains that Respondent's illegal conduct herein stemsfrom its unwillingness to negotiate over the terms and con-ditions of employment for the head nurses, the assistanthead nurses, and the in-service education assistant. For itspart, Respondent generally denies the commission of anylabor practices proscribed by the Act. More specifically,Respondent claims that it is under no legal obligation tobargain with the Union concerning the aforementioned per-sonnel because, in its view, the head nurses and assistanthead nurses are supervisors within the purview of Section2(11) of the Act, and the in-service education assistant iseither a supervisor and/or a managerial employee who doesnot share a community of interest with the staff nurses, andhence none of these individuals appropriately belong in theunit.This litigation has its origins in the so-called "health careamendment" to the National Labor Relations Act whichbecame law on August 25, 1974.) Pursuant to that legisla-tion, Congress invested the National Labor RelationsBoard with jurisdiction over proprietary, nonprofit hospi-tals and other health-related facilities.4 By doing so, Con-gress provided the Board with authority to preempt Statelegislation governing labor relations at health care facilities,an authority which that tribunal has exercised in severalinstances since the passage of the enabling legislation.It is undisputed, and I find, that on March 6, 1967, theNew York State Labor Relations Board, following the con-duct of a stipulated consent election by that agency on Feb-ruary 16, 1967, certified the Union as the exclusive collec-tive-bargaining representative in a unit consisting of "everyfull-time or part-time registered professional nurse and ev-ery tull-time or part-time person lawfully authorized bypermit to practice as a registered professional nurse em-ployed by Employer in nursing service or nursing educa-tion, except the director of nursing service and the directorof nursing, employed by A. Barton Hepburn at 100 Lafa-yette Street, Ogdensburg, New York."5On August 3 andSeptember 2, 1971, Respondent and the Union executed acollective-bargaining agreement covering the aforesaid unit,including the head nurses, assistant head nurses, and in-service education assistant, which was made effective fromAugust 1, 1971, to August 1, 1973. Thereafter, the partiessuccessfully negotiated another labor compact which ranfrom August 1, 1973, to August 1, 1975. As chronicledabove, Congress enacted the "health care amendment" onAugust 25, 1974. In June 1975, during the course of nego-tiations for a new contract to replace the 1973 75 agree-ment, Respondent, aware of the passage of the statutoryamendment and cognizant of the Board's normal policy ofexcluding supervisors as defined in Section 2(1 1) of the Actfrom appropriate units of registered nurses, refused to bar-Public Law 93 360, 93d Cong., S. 3203, 88 Stat. 395, Sec. 2(14).Sec. 2(14), which was added to the Act, provides that "The term 'healthcare institution' shall include any hospital, convalescent hospital, healthmaintenance organization, health clinic, nursing home, extended care facil-ity, or other institution devoted to the care of sick, infirm. or aged person."The parties stipulated at the hearing, and I find, that in awarding itscertification to the Union. the State Labor Relations Board did not consideror resolve the supervisory status of the head nurses and the assistant headnurses, or the supervisory or managerial status of the in-service educationassistant.98 A. BARTON HEPBURN HOSPITALgain with the Union regarding the positions of head nurses.assistant head nurses, and in-service education assistant onthe ground that these classifications were either supervisorywithin the contemplation of the Act or managerial in char-acter.With the assumption of this legal stance by Respondent,the Union filed the charges herein on August 27, 1975. OnMarch 10 and 25, 1976, the parties entered into anotherbargaining agreement, effective from August 1. 1975, toAugust 1, 1977, covering all employees certified by theState Labor Relations Board with the exception of the clas-sifications here in controversy. In doing so, the parties havedeferred their bargaining dialogue regarding these classifi-cations pending my resolution of the issue concerning theirunit placement.6Respondent operates as a nonprofit hospital incorporatedunder the laws of the State of New York in Ogdensburg.The facility is comprised of a main building and three wingsand occupies five floors. Logistically, the first or basementfloor houses a medical-surgical nursing unit, laboratory,pharmacy, cafeteria, kitchen, autopsy room, medical stor-age and supply room, maintenance department, housekeep-ing department, general stores, and a purchasing depart-ment. The second floor contains the emergency room, X-ray department, business and admitting offices, lobby, per-sonnel and payroll offices, and two medical-surgical units.The third floor encompasses the operating room, the inten-sive coronary unit, a hemodialysis unit, and a medical-sur-gical nursing unit. The fourth floor is occupied by the ob-stetrics and skilled nursing facility units. Finally, the fifthfloor accommodates the in-service education department,which consists of an office and a rooftop classroom.The governing body of the hospital is made up of 19members of the board of directors. The chief executive offi-cer and administrator is John Symons who has administra-tive control over a hospital employee population of ap-proximately 450. Next in line in the hierarchy on an equallevel are the assistant administrator, the comptroller, andthe director of nursing services, all of whom report directlyto the administrator. Sister Mary Brennan, of the order ofGrey Nuns of the Sacred Heart, which operates this medi-cal installation, has been the director of nursing servicessince 1966. She is responsible for running the nursing ser-vices department, the affiliated student programs, and thein-service education department. In her capacity as directorof nursing services, Sister Brennan supervises approxi-mately 250 individuals who occupy such classifications asassistant directors of nursing services, head nurses, assistanthead nurses, in-service education assistant, registerednurses, nurses aides, orderlies, obstetrical technicians, andward clerks. The classifications which are in dispute in thisproceeding number 22 persons. Eleven of these individualsare designated as head nurses, 10 are carried as assistanthead nurses, and I is listed as the in-service educationassistant.Within the nursing services department are II separateunits, each of which is under the jurisdiction of a head6 Since the opening of the hearing on June 14, 1976, this proceeding wasadjourned on three occasions for the purpose of affording the parties anopportunity to compose their differences regarding the status of the headnurses, assistant head nurses, and the in-service education assistant. Theseefforts at self-help proved unsuccessful,nurse who in turn is accountable to an assistant director ofnursing services and ultimately to Sister Brennan. Inas-much as the hospital operates on a 24-hours-a-day, 7-days-a-week schedule, three daily shifts of equal duration aremaintained. While an assistant director of nursing servicesis employed on each shift,' head nurses and their assistantsnormally work only on the day shift. Each head nurse re-ports for work at 7:15 a.m. and departs at 3:45 p.m., whilethe other personnel in her unit pull a tour that spans from7:30 a.m. to 3:30 p.m. Of the approximately 250 individualsemployed in the Nursing Services Department, about 56 ofthis number work on the evening shift, which runs from3:30 p.m. to 11:30 p.m., and approximately 50 are assignedto the night shift, which lasts from 11:30 p.m. to 7:30 a.m.,thus leaving a total of approximately 134 on the day shift.Of the II separate units, 4 are styled as medical-surgicalunits. One such unit is located on the first floor. The headnurse who services this unit is Joan Reed, and her assistanthead nurse is Pat Montroy.sThe second medical-surgicalunit is positioned on the second floor and is known as unit2-A. June Cassidy occupies the positon of head nurse inthis unit, and Betty Gardiner is listed as her assistant headnurse. Unit 2-B is also situated on the second floor, and thehead nurse and assistant head nurse are Helen Childs andJane Mitchell,' respectively. The fourth unit, 3-A, is situ-ated on the third floor and is staffed by Head Nurse Jose-phine Lightfoot and Assistant Head Nurse Mary Legault.?)In addition to the four medical-surgical units, Respon-dent also maintains seven "specialty" areas or units. Theseinclude the operating-recovery room. whose head nurse isMargaret Backus. Backus is supported by Assistant HeadNurse Colleen Lago in the operating room and a GeraldineMontroy in the recovery room. The hemodialysis unit,which opened in January 1976, is in the charge of HeadNurse Cassie Stark. Stark utilizes Clara LaCombe as herassistant head nurse. In the emergency room, Dorothy Du-rant is classified as the head nurse, and Clara Carswell isthe assistant head nurse. Eleanor Cody is the head nurse inthe obstetrics and nursery unit, and Phyllis Powers per-forms the duties of the assistant head nurse therein. Theintensive care or ICU-CCU unit, which was also estab-lished in January 1976, is in the charge of Head NurseCynthia Deloney. Sally Hollister is employed as the assist-ant head nurse in that unit. The skilled nursing facility unitcame under the jurisdiction of Joan Kennedy in January1977. Prior thereto, Regina Rapin occupied the post. Noassistant head nurse is assigned to that unit. Finally, Re-spondent operates a central supply room which is staffed byHead Nurse Joyce Mallette. Mallette also works withoutthe aid of an assistant head nurse.It is against the backdrop of this organizational and staff-ing format that I next turn to a consideration of the unitplacement of the disputed categories.IThe parties stipulated that the assistant directors of nursing services,often referred to in the record as "supervisors,." are statutory supervisors whoshould properly be excluded from the unit.I On a table of organization submitted into evidence. an individual namedSylvia Wilson is listed as Reed's assistant.9 An individual beanng the name of Jane Crobar is classified as Childs'assistant on the recorded table of organization.0 This individual is camed on the table of organization as Lightfoot'sassistant.99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Head Nurses1. Authority to hire, transfer, or discharge personnel oreffectively to recommed such actionSister Mary Brennan testified, and I find, that she wasappointed to the position of director of nursing services atthe hospital in 1966, after having served in that capacity aswell as head nurse and staff nurse at other institutions since1951. In her words, her "principal duties and responsibil-ities are for the overall supervising, directing of NursingServices; the overall patient care in the hospital; interpret-ing the policies of the Board and the Administration ofPersonnel; [and] helping prepare budgets for Nursing Ser-vice Liaison between the schools of nursing." More suc-cinctly put, Sister Brennan is in overall charge of the entirenursing service functions, the affiliated student programs,and in-service education. To perform properly her functionas the director of nursing services, Sister Brennan is re-quired to acquire, and has acquired, detailed knowledgeconcerning the duties, responsibilites, and skills of the headnurses, assistant head nurses, and the in-service educationassistant. It is undisputed, and I find, that Sister Brennandevotes approximately 90 percent of her working time inher office or in attendance at administrative meetings, andspends virtually none of her workday in the medical-surgi-cal units. As for the three assistant directors, it is undenied,and I find, that they work 30 minutes or less per day inthose units.With respect to the hiring of personnel in the nursingservices department, Sister Brennan testified that when avacancy exists in one of her units, the position is posted fobrbids by hospital personnel who write a letter directly toPersonnel Director John Misorek, or by outsiders who fileapplications for the job with the personnel office. The an-nouncement is normally posted for 72 hours, after whichthe personnel office informs Sister Brennan as to the num-ber of applicants. At this juncture, the applications are uni-formly transmitted to the head nurse in the unit where thevacancy has occurred. It is Sister Brennan's testimony,which I credit, and upon which I find that head nurses arenot only authorized to, but actually are instructed to, con-duct interviews of the applicants for employment and con-vey their recommendations to the personnel office concern-ing their evaluation of the candidates. I also find that SisterBrennan makes it a consistent practice of following the rec-ommendations of her head nurses regarding the hiring ofnew candidates for employment, the discharge of employ-ees, and the transfer of personnel, inasmuch as, on the rec-ord made before me, none of the witnesses called upon bythe General Counsel gave testimony which was contrari-wise.To illustrate her aforementioned practice, Sister Brennantestified without contradiction, and I find, that Head NurseRegina Rapin, during the 4 years in which she occupiedthat classification in the skilled nursing facility, interviewednine applicants for employment in that unit and effectivelyrecommended their hire. Brennan's testimony is also un-denied, and I find, that between 1971 and 1976, CentralSupply Nurse Joyce Mallette interviewed and effectivelyrecommended the employment of 11 individuals in her de-partment." That other head nurses similarly interviewedapplicants for employment in their units and effectively rec-ommended their hire, transfer, or discharge, is amply dem-onstrated by the testimony of these individuals.Margaret Backus, the head nurse in the operating andrecovery room for the past 4 years, testified that she hadnever been told that she possessed the power to hire ordischarge anyone or that she could recommend such action.Backus then went on to recite that "I interview people whohave applied for work in O.R. (Operating Room), becauseit's a specialized area and has certain requirements that aredifferent to our area, such as we always wear conductiveshoes. And the personnel who work there take calls, andthey are, you know, there is only one shift, and thereforethey are required to stay overtime if there is a patient whois in need of care; and if the place is not prepared for thenext day of surgery. And this is one of the things that hasevolved to me, because the personnel [Personnel Office]may not have direct knowledge of the requirements, andtherefore they would ask me if I would do it." Backus fur-ther testified that she is given applications for employmentby Personnel Director John Misorek to conduct interviewsof up to five individuals who are interested in the same job.While Backus initially denied that she had ever recom-mended to Misorek that a particular applicant was notqualified for the position in question, she later admittedthat "we have to have certain expertise in order to function.Take a technician, for instance. In order for them to be ableto function, they have to have previous experience, to see ifthey're able to fit into our orientation procedure." Backusalso confessed that Misorek had asked her to undertake thetask of interviewing the applicants because "He couldn't doit. He did not know the requirements of the area." Finally,Backus admitted, in response to a question as to who makesthe final determination as to whether an employee is quali-fied to perform a particular function in her unit, that "Ido."Cassie Stark, the head nurse in the hemodialysis unit, hasoccupied that position since January 1977, prior to whichshe served as a staff nurse. With the exclusion of herself andher assistant head nurse, the unit is supported by five othernurses and aides. In her direct testimony, Stark claimedthat she had never been told that she was authorized to hireor discharge personnel in her area and that she had neverdone so. When shown a copy' of her job description oncross-examination, she admitted that her main function ashead nurse in the hemodialysis unit was to execute, as aprofessional nurse, the responsibility "for the managing andsupervising of the department." In the course of her testi-mony, Stark recalled that a nurses aide named Joyce Zellerhad been added to her staff since she assumed the duties ofhead nurse. Stark acknowledged that "I recommended thatthe applicant, that she was best suited for the job; I felt,"and that Zeller was hired to fill the position. With respect tothe hemodialysis unit, Sister Brennan's testimony is un-denied, and I find, that during 1975 a vacancy occurred inthat unit, and Stark's predecessor effectively recommendedr The General Counsel ftailed to call either Regina Rapin, the head nursein the skilled nursing facility until January 1977. or Joyce Mallette, the headnurse in the central supply room, as witnesses, and offered no explanation forhis failure to do so.100 A. BARTON HEPBURN HOSPITALthat a staff nurse named James Roach, after interviewinghim, be hired for the position.Cynthia Deloney assumed the position of head nurse inthe ICU-CCU unit in January 1977. after having workedfor the hospital as a staff nurse for 7 years. She testifiedthat, apart from her assistant head nurse, she operates theunit with five registered nurses and a nurses aide. Deloneystated on the stand that she possessed no authority to em-ploy or terminate her staff personnel. However, Deloneyrecalled that, when she opened the ICU-CCU unit, she hadneed of a ward clerk. Sister Brennan gave her a list of appli-cants whom Deloney interviewed. In interviewing the can-didates, Deloney was interested in finding an individualwho she believed had the necessary qualifications to workin the area of coronary care. After the interviews were con-cluded, Deloney transmitted her recommendation to SisterBrennan that Julie King be retained, and King was there-upon hired. Deloney also testified that she had interviewedBarbara Curry for the position of nurses aide and reliefward clerk, and that Curry was hired on the basis of Delo-ney's recommendation.Head Nurse Helen Childs, who performs her functions inthe medical-surgical unit 2-B, testified that when she as-sumed her position 18 years prior to the instant litigation,she was never told that she had the authority to hire orterminate employees under her. She further testified thatshe could not recall whether she was informed as towhether she could effectively recommend this personnel ac-tion and steadfastly maintained that she had never screenedapplicants for jobs in her unit. When questioned as towhether, in her long stint as head nurse, she had ever hadoccasion to recommend the separation of any employee inthe unit, Childs answered that "As far as recommending, Italked it over with the Sister [Brennan], and with differentpersonnel, if they were not doing their job as far as nursingduties were concerned." Then, in response to a question asto whether her recommendations in this regard were everfollowed, Childs candidly replied that "I know there wasweight beared on them; yes." While Childs added that shecould not remember if the employees involved had beendismissed as a result of her recommendations, she ulti-mately confessed that "It could have led up to that, per-haps." Finally, Childs grudgingly revealed that she had rec-ommended to Sister Brennan that Jane Mitchell beassigned to her unit as the assistant head nurse and thatChilds' recommendation was followed.Eleanor Cody has held the position of head nurse in theobstetrics and nursery unit for 12 years. On direct examina-tion, Cody testified that she possessed no authority either tohire or fire employees. She recalled that "I have had onenew nurse hired and I have had two new Aides hired and Ihave had a couple transfers," but Cody insisted that SisterBrennan or her nursing service office were solely respon-sible for these personnel actions and that she did not inter-view any of the individuals. Cn cross-examination, Codywas queried about a nurses aide name Margaret Kiah whoworked in the housekeeping department and who hadsought a transfer to Cody's unit when a vacancy arose.When asked whether she had recommended to Sister Bren-nan that Kiah be transferred, Cody proceeded to fence withcounsel. At first, she replied to the question by stating "I-she was a good employee and she still is a good employee."When pressed on the matter, Cody responded that "I don'tremember recommending, in so many words." Finally,upon being asked whether she desired to have Kiah in herunit, Cody replied, "Yes, I always liked her" and "She wasvery good." In consequence of Kiah's request made toCody for the job, the former was transferred to Cody's unit.Cody also recalled that a staff nurse named Nancy Cole,who had worked in the nursery, had left her job due to apregnancy,. and Alberta Alisankas, another registerednurse, was chosen to fill Cole's slot. Cody became disen-chanted with Alisankas' work qualities and recommendedto the hospital that she be transferred from the obstetricsand nursery unit. Cody's recommendation was followed,and Alisankas was shifted to the medical-surgical unit 2-A.With Cody's assent, Cole was subsequently returned to herformer job in Cody's unit upon application.June Cassidy has been employed as the head nurse in themedical-surgical unit 2-A for 2 years. She testimonially re-ported that during her stint as head nurse, she experiencedsome difficulties with Registered Nurse Alberta Alisankas.Alisankas is the same individual who, as I have heretoforefound, was transferred out of the obstetrics and nurseryunit on the recommendation of Head Nurse Eleanor Cody.According to Cassidy, she was informed by her other nursesand observed personally that Alisankas was administeringimproper nursing care to her patients, in consequence ofwhich she met with the employee and counseled her to im-prove her performance. On one occasion during the periodof Cassidy's critical appraisal of Alisankas' work, Cassidymet with the nurse and a Bob Lesperence, the chairman ofthe Union's grievance committee, whom Alisankas hadsummoned to the meeting to monitor the discussion as herrepresentative. Cassidy testified that, upon Alisankas' fail-ure to improve in her work, she confronted Alisankas oncemore. During their colloquy, Cassidy warned the nurse "toeither shape up or ship out or something was going to bedone about it." While Cassidy was conducting this confer-ence, Sister Brennan came by on her way through thebuilding. Brennan asked Cassidy what was wrong, and thelatter replied that "I felt that something should be doneabout it. I couldn't cope with her any longer and that I feltthat ...she wasn't doing a good job. We were on a verybusy floor. If I couldn't depend on a R.N. to look after thepatients, then. I didn't want her working on my floor." Cas-sidy was asked to submit a written report regarding Alisan-kas' deficiencies, after which the nurse was terminated with-out further action. Sister Brennan, in her testimony,corroborated Cassidy when she related that she had dis-charged Alisankas solely on Cassidy's recommendation.Josephine Lightfoot has served as the head nurse inmedical-surgical unit 3-A for 15 years. In her direct exami-nation, she testified that she lacked the authority to hire ordischarge employees and that when she received newlyhired employees or transferees in her unit, they were sent bySister Brennan without any prior recommendation or inter-view by Lightfoot. On cross-examination, however, Light-foot confessed that when a nurses aide named Elaine Put-man reapplied for a job after an absence from work,Lightfoot "recommended, Sister [Brennan] hiring her back101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause she was a very good employee." and Sister Bren-nan followed this recommendation.The head nurse in the emergency room, Dorothy Durant,has occupied that position for over 2 years. When initiallysummoned to the stand by the General Counsel, Duranttestified that she possessed the authority neither to hire norto terminate employees under her, and consequently neverhired or discharged any individual in her unit. Durant fur-ther testified that she lacked the authority to interview can-didates for employment. Durant then recounted that bothBarbara Groul and Sheila Morley, who worked for Respon-dent, sought to fill a vacancy created in the emergencyroom as a nurses aide. Durant stressed that she did notinterview either of the applicants and did not recommendthat either be hired, although she was aware that Groulultimately got the job. Durant had earlier observed thework of Morley when the latter had spent some time work-ing in the emergency room, and she knew that Morley wasnot particularly adept at spelling. During a conversationwith Sister Brennan relative to filling the position, Durantapprised the director of nursing services that Morley haddifficulty in spelling because Sister Brennan "wanted toknow what I thought about Sheila." Durant then told Bren-nan that Morley was a good worker and that Durant "waswilling to give her a try for three months, on a probationaryperiod for three months like anyone else...." In her versionof this incident, Sister Brennan averred that Durant hadrecommended the hire of Groul and that, based upon thisrecommendation, Groul was awarded the job.Finally, Joan Reed testified that she had been employedas the head nurse in the medical-surgical unit on the firstfloor of the hospital for 13 years. She stated that she hadnever been informed that she had the authority to hire ordischarge personnel. However, Reed remembered thatabout a year prior to the hearing herein, a vacancy oc-curred in her unit when the ward clerk retired. She testifiedthat Mrs. Johnson, a secretary in the personnel department,had sent over a candidate who was a nurses aide on anotherfloor and who had no prior experience as a ward clerk foran interview. After the interview, Reed was not impressedwith the applicant's qualifications and, because she pre-ferred her own nurses aide, Phyllis Powers, who had previ-ously done that work, Reed contacted the nursing servicesdepartment and advised that she preferred the transfer ofPowers. In consequence of this recommendation, Powerswas given the job.While the record reflects that the head nurses at Respon-dent's hospital do not possess or exercise the power in-dependently to hire or discharge nursing personnel, I amconvinced, after a careful review of the foregoing testimony,that Sister Brennan's testimonial account of the authorityvested in the head nurses effectively to recommend the hire,discharge, and transfer of personnel into and out of theirunits warrants credible acceptance, particularly in light ofthe substantial corroboration which her sworn words re-ceived from many of the head nurses themselves. Accord-ingly, I find that the head nurses employed by Respondentboth possess and have exercised the authority effectively torecommend the acquisition, separation, and transfer of em-ployees in their respective units, and I conclude that thisauthority constitutes one of the Statutory indicia of supervi-sory status enumerated in Section 2(11) of the Act.2. Authority of head nurses to assign, schedule, andresponsibly direct the work routine of employeesHead Nurses Helen Childs, Margaret Backus, andEleanor Cody testified, and I find, that they independentlyexercise the authority each morning to assign work to theregistered nurses, licensed practical nurses, and orderlies intheir units. In those areas in which the nursing team con-cept is utilized, the head nurse exercises her unfettered dis-cretion in selecting the team leader through the use of herindependent judgment. In making the selection, headnurses call upon their knowledge of the skills and qualifica-tions of the individuals whom she singles out for the task.In addition to the foregoing, the record demonstrates,and I find, that head nurses also are uniquely responsiblefor the long-term scheduling of the employees in the unit toinsure the proper maintenance of nursing care and indepen-dently determine vacation periods, personal days, otherleave days, and the award of overtime work. With respectto scheduling, a head nurse prepares monthly timesheets(actually 4-week schedules) on which she allocates heravailable personnel and plans in advance for regular daysoff, vacations, and personal leave days. In the preparationof the timesheets, the head nurse has complete responsibil-ity for the distribution of her available work force to coverher commitments for adequate patient care. Thus, HeadNurse Cassie Stark disclosed that, while a copy of the time-sheet is transmitted to the nursing service office, no priorapproval from that source is required of the schedule, andHead Nurse Joan Reed noted that no schedule which shehad prepared had ever been rejected by that office.With respect to the assignment of vacation periods, SisterMary Brennan testified that where a conflict arises betweentwo employees regarding the same vacation period, thehead nurse is solely responsible for resolving the conflict,and Sister Brennan normally plays no role in the resolution.Sister Brennan's testimony was essentially corroborated bythe sworn utterances of Head Nurses Helen Childs, CassieStark, and Eleanor Cody. Thus, Childs testified that al-though she had never been faced with such a situation, "Ihave the authority [to settle the conflict] if it comes down toit," and Stark noted that she had ironed out such conflictsin her unit on a "first request basis." Indeed, Head NurseCody related on the stand that she has often scheduled anemployee for a full month of summer vacation where shehad determined that she was otherwise able to provide thenecessary coverage in her unit, in light of the fact that Re-spondent maintains a policy that employees may not take awhole month's vacation during the summer unless it is ap-proved by the head nurse.When preparing the monthly timesheet, head nurses alsoschedule personal leave days requested by their unit person-nel. Sister Brennan and Head Nurse Cassie Stark stated intheir testimony that if an employee requests a personalleave day in advance of the preparation of the monthlyschedule, the head nurse routinely makes this notation onthe timesheet, and the employee is accorded the leave.Where the request for leave or for an absence due to illnessis received after the submission of the monthly timesheet tothe nursing services office, the head nurse must first ascer-tain whether her unit is adequately staffed to allow the ab-102 A. BARTON HEPBURN HOSPITALsence and, when she is satisfied that the adequacy of thenursing care will not suffer, she grants the leave and subse-quently notifies the nursing services office so that the previ-ously drafted schedule may be corrected. Head Nurse Hel-en Childs reported that the nursing services office acceptsany of her changes in the schedule, provided the unit iscovered by sufficient personnel, and Head Nurse CassieStark related that she had never been refused the grant ofpersonal leave by that office for any of her employees.Finally, the record discloses, and I find, that head nursespossess and exercise independent judgment in authorizingovertime work to their employees. In this connection, HeadNurse Margaret Backus testified that she designates andapproves the performance of overtime tasks without obtain-ing prior approval from the nursing services office andmerely notifies that office to insure that the affected em-ployee receives the requisite overtime pay.In sum. I find that head nurses independently assignwork to the employees under their control, determine thetiming of vacation periods, personal days off, and absencesdue to illness, without prior consultation with the nursingservices office, and award overtime work to their personnelwithout authorization from other sources.3. Authority of head nurses to evaluate and disciplineemployees in their unitsA perusal of the job description of the head nurses atRespondent's medical facility patently reveals that an inte-gral part of their job is the periodic evaluation of the workperformance of nursing personnel who work under them.Under the title of "Main Function" contained in that docu-ment is the pronouncement that a head nurse "Directlysupervises other registered nurses and a complement ofnursing service personnel on her assigned section." The jobwriteup goes on to state, under the heading of "Duties andResponsibilities," that the head nurse "Evaluates work per-formance and attributes of nursing personnel," and reflectsthat she "Participates with administration in planning nurs-ing care policies, objectives and procedures, and standardsof patient care." Additionally, head nurses are required toevaluate an employee's potential for advancement.Sister Mary Brennan testified without contradiction, andI find, that all employees who dispense nursing services areevaluated annually, and new employees are appraised atthe end of a 90-day probationary period. Each employee isinitially requested to evaluate himself or herself, and theemployee's head nurse makes her appraisal on the sameform. When this process is completed, the head nurse andthe employee sit down together to discuss any areas wheretheir respective evaluations may have differed. The com-pleted evaluation form is then conveyed to the nursing ser-vices office, where it is filed. Sister Brennan testified that, ofapproximately 2,000 evaluations which had been submittedto her office in the past 10 years, she has had occasion toask the head nurses who prepared them to revise theirevaluation on only two occasions. One of these occasionsinvolved an evaluation made by Head Nurse Joan Reed,and this was the only instance in her 13 years of experienceas a Head Nurse in which her assessment was overturned.On the other hand, Head Nurse Cassie Stark related thather evaluations have always been honored by Sister Bren-nan. It is Sister Brennan's further testimony that the designof the evaluation at the conclusion of a probationary periodfor a new employee is to ascertain whether Respondent de-sires to retain that individual in its employ, and that it isalso used to determine promotions when vacancies occur inthe head nurse and assistant head nurse positions. That thehead nurses who conduct the evaluations are cognizant oftheir purport is exemplified by the testimony of Head NurseHelen Childs, who acknowledged that her appraisal is de-terminative of whether the probationary employee will ob-tain a permanent job. Moreover, Head Nurse Eleanor Codystated that as part of her evaluation of employees she has"on two or three occasions, put down that certain peoplewould make good Head Nurses or could be used in thatposition."When an employee offends the strictures of hospital pro-cedures or work standards, discipline is meted out. Respon-dent has prepared and utilizes a standard form for writtenwarning notices and, according to Sister Brennan, the dis-cretion and authority for issuing them is vested in the headnurse, the director of nursing services, or her assistants. Therecord discloses, and I find, that several head nurses havefound it necessary to exercise this discretion. Thus, onJanuary 30, 1976, Head Nurse Joyce Mallette of the centralsupply room prepared a written warning notice on HelenPlanty, an aide, which bore the caution that "If in the fu-ture there is any reoccurrence of the above and is witnessedor brought to my attention it will be cause for immediatedischarge." On February' 1, 1976. Head Nurse Wava Earlexecuted a similar notice for Deborah Hallenbeck, a nursesaide, in which the former warned that "Miss Hallenbeckhas been informed that she must give her patients good carefollowing hospital procedure, even though it is very busy inthe department, and if she cannot do this she can expect tolose her job."'" Head Nurse Joan Reed also acknowledgedthat she had drafted a warning notice concerning twonurses aides who had been guilty of shirking their duties, inconsequence of which one aide improved her work per-formance and the second quit her job. Other head nursestestified that they were aware that they possessed the au-thority to issue written as well as verbal warnings to em-ployees and to reprimand them, and Head Nurse DorothyDurant went so far as to concede that she had in fact doneso. The impact of these written notices is amply illustratedby the incident chronicled above involving Alberta Alisan-kas, who was first transferred to another department on thebasis of a written warning notice filed by Head NurseEleanor Cody, and who was subsequently terminated basedon a written warning form completed by Head Nurse JuneCassidy.On the basis of the foregoing, I am convinced and findthat Respondent's head nurses conduct periodic evaluationsof the work capabilities of probationary as well as regularemployees in their units and that the retention of the proba-tionaries and the promotion of the permanent cadre is de-pendent almost primarily upon the thrust of the head" Wava Earl had been employed as the head nurse in medical-surgicalunit 3 B, which was closed due to economic reasons before this proceedingcommenced.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnurses' evaluations. I also find that the head nurses possessand exercise the authority to discipline employees throughthe issuance of warning notices, as evidenced by the treat-ment accorded to Alberta Alisankas.4. Other indicia of supervisory authoritya. Supervisono ratioFurther proof that head nurses are clothed in supervisorygarb can be gleaned from the ratio which otherwise wouldobtain between supervisors and rank-and-file employees atRespondent's hospital. As chronicled above, there are ap-proximately 250 employees in the nursing services depart-ment. Of these, 134 toil on the day shift, 56 work on theevening shift, and 50 labor on the night shift. If the 11 headnurses were to be treated as employees, this circumstancewould create a supervisor-employee ratio which wouldproject as follows between the assistant directors of nursingservices and the employees: day shift---1:134; eveningshift-1:56, and, night shift- 1:50. However, viewing thehead nurses as supervisors, it becomes readily apparent thata more realistic supervisory ratio would result. Thus, theaverage day-shift ratio would then approximate 1: 13, withthe actual ratio in each of the I I nursing units varying from1:5 to 1:26. In short, I am persuaded that a hospital of thesize involved herein could not effectively function eithermedically, logically, or legally with the supervisory ratiowhich would exist if the head nurses were deemed to beemployees of Respondent.b. The processing of grievancesAdditional support for the conclusion that head nursesare accorded supervisory status by Respondent can befound in the undisputed responsibilities which it has im-posed upon them pursuant to a current labor agreementwhich Respondent executed with the collective-bargainingrepresentative of its licensed practical nurses, the LicensedPractical Nurses of New York. Inc., governing the termsand conditions of employment of these individuals at thehospital. Section 1:11 of that compact details the grievanceprocedures to be followed in the event that a dispute arisesthereunder, and prescribes as step I of the grievance routethat "The aggrieved LPN shall orally take the matter upwith her supervisor (head nurse or supervisor)." (Emphasissupplied.) In this connection, Head Nurse Helen Childs tes-timonially acknowledged that head nurses regularly repre-sent management in the first step of any grievance pressedby a licensed practical nurse. I would also note that whenthe difficulties which Head Nurse June Cassidy experiencedwith Nurse Alberta Alisankas surfaced, Cassidy automati-cally assumed her role as management's agent in dealingwith the Union's Chairman of the Grievance CommitteeBob Lesperence to resolve the grievance which Alisankashad raised.Accordingly, I find that the head nurses possess and exer-cise the authority to process employee grievances on Re-spondent's behalf with the employees' collective-bargainingagent.c. Disparate salary and vacation henelitsIt is undisputed, and I find, that head nurses receive aweekly salary which is substantially higher than that paidto registered nurses. Thus, in the first year of employment, ahead nurse earns her pay at the rate of $5.462 per hour, or$11,360.96 per year on the basis of a 40 hour week. Com-mencing with the fifth year of service, a head nurse's hourlyrate escalates to $6.398, while the annual rate reaches thefigure of $13,307.84. By contrast, a registered nurse's start-ing hourly rate is $4.926, or $9,605.70 on the basis of a 37-1/2-hour week, and increases at the end of the fifth year to$5.591 per hour or $10,902.45 annually. While a portion ofthe annual differential is attributable to the additionalhours worked each year by the head nurses in maintainingcontacts with their unit personnel on the evening and nightshifts, and fulfilling their responsibilities for the coordina-tion of personnel assignments across all three shifts, it isobvious that the head nurses nevertheless receive substan-tially larger paychecks than do the registered nurses.In addition, the greater responsibilities which the headnurses possess are reflected in the amount of paid vacationtime which they receive. According to the record evidence,after 3 years of' service, head nurses receive 5 weeks of vaca-tion while the registered nurses are awarded only 4.d. Time devoted to direct patient careIn her testimony, Director of' Nursing Services SisterMary Brennan estimated that, on the basis of her intimateknowledge of the duties and functions of the head nurses,these individuals spend between 2 and 5 percent of theirworking time in providing direct patient care. Head NurseEleanor Cody, who operates the obstetrics and nursery unit,testified that she devotes "most of my day" in providingdirect patient care. She then confessed that if her assistanthead nurse, Phyllis Powers, is on duty with her, Powers"takes care of the Post Partum floor and the Surgical floorand [thisl sort of' leaves me free to do the monthly reportsand things, you know, we do have a few extra reports onour floor that the other people don't have." Dorothy Du-rant, the head nurse in the emergency room, testimoniallyreported that she spends "Probably seven hours" on anygiven day in caring directly for patients. She ultimatelystated that she is supported by her assistant head nurse,Clara Carswell, in performing her duties, and added that"we do patient care in the Emergency Room because wedon't have- I mean there could be days when just Claraand I are working; on a weekend. So, we have to do thepatient care; I mean."Head Nurse Josephine Lightfoot, who is in charge ofmedical-surgical unit 3-A, revealed on the stand that "Itwould all depend on the day" in describing the amount oftime which she spends caring directly for patients. Accord-ing to her estimate, she devotes "maybe approximately twoto three hours; it varies." By contrast, Joan Reed, the headnurse on the first floor medical-surgical unit, testified thatshe expended none of her working hours in rendering directpatient assistance. So far as this record stands, there is noevidence contained therein which even remotely suggeststhat Lightfoot or the other two head nurses in the medical-104 A. BARTON HEPBURN HOSPITALsurgical units discharge any duties or perform any functionswhich differ in degree or kind from those of Reed's.Cassie Stark, the head nurse in the hemodialysis unit,claimed that she utilized between 25 and 30 percent of herworkday on direct nursing duties. On the other hand, HeadNurse Margaret Backus, who has jurisdiction over the oper-ating and recovery rooms, stated that during a typical dayshe devotes much of her time to reviewing the operatingschedule and coordinating the assignment of personnel andfacilities to each surgical patient. She observed that it was"very infrequent" when she would be called upon actuallyto assist a surgeon, and that "more frequently [she visited]in the rooms giving advice, and to see that there is every-thing available, and then I circulate to relieve patients."I credit the testimony of Sister Brennan and the moreplausible and forthright testimony of Head Nurses JoanReed and Margaret Backus and find that, unlike the regis-tered nurses, head nurses expend a minor portion or noneof their working time in providing direct nursing care totheir patients.e. Preparation of hospital reports and attendance atsuperviison' meetingsAs chronicled above, head nurses are responsible forboth the long-term and day-to-day scheduling of personnelin their units. In this respect, they serve as a liaison betweenthe director of nursing services office and their respectiveunits, and are held responsible for keeping that office ap-prised of the scheduling of employees and of disciplinarymatters. Additionally. I find that head nurses are requiredto complete a monthly management report which, accord-ing to Head Nurse Helen Childs, is utilized to evaluate thefunctioning of the nursing units for Sister Brennan. Theinformation contained in this report is compiled on amonthly basis and is transmitted to Administrator John Sy-mons for his information and guidance.It is undisputed, and I find, that head nurses are requiredto and do attend monthly meetings of supervisory person-nel conducted by Sister Brennan at which attendance islimited to head nurses, assistant head nurses.' and the in-service education assistant. A primary function of theseconvocations is to inform these individuals of the develop-ments in hospital policy, although other topics of a supervi-sory nature are explored. Thus, Head Nurse Helen Childsrecalled that the subject of the evaluation of employees wasdiscussed, as well as the matter of scheduling vacation time,the utilization of sick leave, the rotation of holidays, andthe evaluation of employees' work performances. Addi-tional topics, such as "Decision Making and Problem Solv-ing." "Motivation," "How to Give Orders," "Leadership,""Performance Appraisal," and "Means for Effective Ab-sence Control" are also covered.I have heretofore found that the head nurses effectivelyrecommend the hire, discharge, and transfer of registerednurses, licensed practical nurses, nurses aides, orderlies, andward clerks at Respondent's hospital; that they indepen-dently assign work to their employees, determine the timing'I Assistant head nurses normally substitute for their head nurses at thesemeetings when the latter are away from the hospital.of vacation periods, authorize personal and sick days, andapprove overtime work for their personnel without priorconsultation with or authorization from the nursing servicesoffice; and, evaluate the performance of employees in amanner which affects their employment tenure or emolu-ments, and effectively discipline their personnel. I have alsofound that the head nurses process employee grievances onbehalf of Respondent, receive substantially larger salariesthan the registered nurses and are awarded more attractivevacation benefits, devote little if any of their working timein providing direct patient care, prepare management re-ports to evaluate the functioning of the nursing units, andattend regularly scheduled supervisory meetings to whichregistered nurses and other employees are not invited.where many topics relating to the employees' terms andconditions of employment are discussed and resolved. Fi-nally, I have found that an unrealistic supervisor-employeeratio would exist in the event that the head nurses weredeemed to be employees of Respondent.While I am cognizant of the fact that the head nurses, ashealth care professionals. exercise professional judgment in-cidental to the treatment of patients, and that this circum-stance has proved to be a substantive factor in the Board'sdecisions to include them in appropriate units of registerednurses where persuasive evidence of supervisory duties andfunctions does not preponderate to the contrary,' l am con-vinced that the evidence adduced in this proceeding conclu-sively demonstrates that the head nurses possess and exer-cise the traditional indicia of supervisory status enumeratedin Section 2(11) of' the Act, which dictate their exclusionfrom the unit of head nurses which is appropriate herein.'5Itherefore conclude that Respondent did not violate Section8(a)(5) of the Act when it declined to bargain with theUnion as the collective representative of the head nurses ina unit including the registered nurses employed at the hos-pital.B. Assistant Head NursesThe General Counsel, for reasons of his own, failed tosummon any assistant head nurses as witnesses to explaintheir duties and responsibilities at the hospital.' Accord-ingly, this intelligence must be garnered from the testimonyof the head nurses who were examined on this issue andfrom Sister Mary Brennan.Head Nurse Helen Childs testified that her assistant,Jane Mitchell, devotes only 50 percent of her time to directpatient care, while spending the other half in performingthe duties of head nurse. As Childs testimonially put it, "her[Mitchell's] duties entail my duties." Childs added that sheconsults with Mitchell in preparing the personnel evalu-ations of the employees in the medical-surgical unit 2-B.Margaret Backus. the head nurse in the operating-recovery'' E g., St. Rose de Lima Hospital, Inc, 223 NLRB 1511 (1976); ValleoHospital, Lid., 220 N LRB 1339 (1975).1" Gnaden Hueinen Memorial Hospital, Inc., 219 NLRB 235 (1975); ThePreshyrertan Medical Center, 218 NLRB 1266 (1975). Bishop Randall Hospi-tal. 217 NLRB 1129,6 Betty Gardiner, the assistant head nurse in medical-surgical unit 2-A,while called as a witness on behalf of the General Counsel, gave no testi-mony regarding either her work functions or those of the other nurses in ihatclassification.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom, testified that she and her assistant in the operatingroom jointly assess the qualifications of job applicants tomeet the hospital's standards, and she estimated that theassistant spent less than 25 percent of her time actuallyperforming surgical procedures. Cassie Stark, the headnurse in the hemodialysis unit, recounted that her assistant,Clara LaCombe, performs "the same [duties] as mine."Moreover, Eleanor Cody, the head nurse in the obstetricsand nursery unit, stated that Assistant Phyllis Powers' du-ties were "Essentially, the same as mine if I might be on mytime off." And finally, Head Nurse Josephine Lightfoot ad-mitted that her assistant "is usually in charge when I amnot there."Without contradiction, Sister Brennan stated on thestand that during a typical annual period, each head nurseis absent from duty for 156 days due to such reasons asvacations, personal days, and normal days off, and thatduring these absences, the duties and responsibilities of thehead nurses devolve upon the assistant head nurses, includ-ing the authority to discipline employees, award personaldays off, evaluate personnel, and assign work to employees.Head Nurse Cassie Stark conceded that her assistant, ClaraLaCombe, schedules employees in her unit for assignmentswhen Stark is on vacation, and fills out employee evalu-ation forms during her absences when necessary. HeadNurse Cynthia Deloney acknowledged that her assistant inthe ICU-CCU unit, Sally Hollister, undertakes Deloney'stasks during the latter's absences, including the assignmentof work to employees, and attends the monthly meetingswhich Sister Brennan conducts exclusively for supervisorypersonnel. Finally, Head Nurse Dorothy Durant testifiedthat her assistant, Clara Carswell, "does the same as I do"when the latter takes over the emergency room in Durant'sabsence.In view of the foregoing, I find that the assistant headnurses regularly perform many of the supervisory functionsexercised by the head nurses during their absences for asubstantial period of time each year. I therefore concludethat the assistant head nurses are supervisors within themeaning of Section 2(11) of the Act, and that Respondent'srefusal to bargain with the Union on and after June 27,1975, and April 9, 1976, concerning their terms and condi-tions of employment was legally privileged.C. The In-Service Education AssistantRita Hess holds the position of in-service educationassistant at the hospital. She is assigned to her own office onthe fifth or roof floor, which also contains a classroom, andshe has no immediate or direct contact with nursing person-nel. Hess has occupied this position for approximately 3years, prior to which she had worked for Respondent foralmost an equal length of time as a staff nurse in the recov-ery room. Hess testified, and I find, that she functions pri-marily as a teacher and program planner for Respondent.In discharging her duties, she independently devises herown curriculum, prepares her own grading system, deter-mines who has passed or failed her courses, and transmitsher grade assessments to Personnel Director John Misorek.Her duties also include the preparation and implementationof in-service education programs for future nurses aides,who take a 2-week training course under her to qualify foremployment at the hospital: she arranges classes for a coro-nary care course at which doctors instruct nursing person-nel in current as well as new techniques for coronary care,develops programs and instructs young aspirants to thepriesthood between the months of September and May toqualify as orderlies as part of their community service pro-gram, and teaches isolation techniques to such nonnursingpersonnel as the dietary department employees. It is undis-puted, and I find, that Hess spends none of her workingtime actually instructing nurses and that her administrativeand programming responsibilities extend to the in-serviceeducation of all other hospital personnel.In the case of those individuals who participate in thenurses aide course developed by Hess, the participants'grades, after their formulation by Hess, are transmitted tothe personnel office for guidance in any future hiring deci-sions. Hess testified that when Personnel Director Misorekundertakes to hire new nurses aides, he ordinarily asks Hessfor her specific recommendations. In a sworn statementgiven to a Board agent prior to this proceeding, which shereaffirmed in her testimony herein, Hess stated, in connec-tion with this hiring procedure, that "The personnel direc-tor has called me on many occasions concerning the hiringof one of my students. He usually asks me if I would recom-mend hiring the person. I think my recommendation wouldbe given a lot of weight, since I am the person who wouldbest know about their past performance."Hess reports directly to Director of Nursing Services Sis-ter Mary Brennan and submits a monthly manager's in-service education report to the latter. Hess also has directcontact with the department heads, such as dietary andmaintenance. She attends monthly meetings of the supervi-sory personnel conducted by Sister Brennan, along with thehead nurses, and has participated in the supervisory train-ing sessions held in January 1973 after she assumed herpresent position. Moreover, it is undenied, and I find, thatHess spends no time in furnishing or participating in directpatient care, and is paid a salary in excess of that receivedby the registered staff nurses.While Hess does not possess the power independently tohire or discharge employees and has no employees whowork under her, I am convinced and find, on the basis ofher own testimony, that she both possesses and exercisesthe authority effectively to recommend the hire of appli-cants for jobs as nurses aides to the personnel director. Itherefore conclude that Rita Hess is a supervisor within themeaning of Section 2(11) of the Act who should be ex-cluded from the appropriate, separate unit of registerednurses. I am alternatively convinced that because of herunique role as an educational planner and instructor whodeals directly with the supervisory heads of the various hos-pital departments, attends management meetings at whichonly supervisors attend, has no direct connection or impactupon patient care, and exercises independent judgment informulating her curriculum, preparing her own grading sys-tem, and determining who shall pass or fail her courses,Hess is essentially a managerial employee who does notshare a commonality of interest with the registered nursesto warrant her inclusion in a unit of such nursing person-106 A. BARTON HEPBURN HOSPITALnel.'7 Accordingly. I conclude that Respondent did not of-fend the provisions of Section 8(a)(5) of the Act by refusingto bargain with the Union concerning the terms and condi-tions of Hess' employment.I have heretofore found that the head nurses and assist-ant head nurses at Respondent's hospital are supervisorswithin the meaning of Section 2(l1 ) of the Act. I have alsofound that the in-service education assistant possesses andexercises supervisory authority and/or managerial func-17 Cf. Sutter Communil) Hospitals ofSacramento, Inc., 227 NLRB 181, 190(1976); St. Man's Hospital, Inc., 220 NIRB 496, 498 (1975), The Trusteev ofNohle Hospital, 218 NLRB 1441, 1445 41975)tions. I therefore conclude that these classifications do notappropriately belong in the historical and State-certifiedunit of registered nurses for which the parties have collec-tively bargained over the course of the years. Accordingly, Iconclude that the Respondent did not, by failing and refus-ing to bargain with the Union concerning the wages. hours.and other terms and conditions of employment for theseclassifications. thereby offend the provisions of Section8(a)(5) of the Act. I shall therefore dismiss the complaint inits entirety.[Recommended Order for dismissal omitted from publi-cation.1107